ON state’s motion for rehearing.
MORRISON, Judge.
Our able state’s attorney has urged us to modify our original opinion. If the same may be construed as holding that in no case is it admissible to prove clandestine conduct between the appellant and the sister-in-law of the deceased, then it should be modified. We did not intend to so hold, but did hold that, in the case at bar, the materiality of such testimony had not been established. On another trial, it is possible that the materiality thereof may be developed.
Remaining convinced that we properly disposed of this cause originally, the state’s motion for rehearing is overruled.